905 F.2d 1538
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Lee PARKS, Plaintiff-Appellant,v.Thomas J. STICKRATH, Supt.;  R.E. Clifton;  Hucle, Capt.;Bishop, Lt.;  Stapleton, Officer;  L. Jones;Connie Jones;  Blaney, Capt.;  SusanDunn;  Bucy, Major,Defendants-Appellees.
No. 89-3873.
United States Court of Appeals, Sixth Circuit.
June 20, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Robert Lee Parks, an Ohio inmate, filed a civil rights action under 42 U.S.C. Secs. 1983 and 1985(3) against ten employees and officials of the Orient Correctional Institution.  Parks claimed that the defendants violated several of his constitutional rights because of racial animus and in retaliation for his earlier court filings.  The district court granted summary judgment for defendants and this appeal followed.  The parties have briefed the issues, plaintiff proceeding without counsel.


3
Upon consideration, we find that the district court's decision is supported by the record and law.  The pleadings and evidentiary material conclusively show an absence of a genuine issue of material fact and that defendants were entitled to judgment as a matter of law.  We find, specifically, no evidence of retaliatory conduct, racial animus, or the denial of plaintiff's right of access to the courts.  Summary judgment was proper.   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.